COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-12-00487-CR


Christopher Adrian Miller                   §   From the 371st District Court

                                            §   of Tarrant County (1264863D)

v.                                          §   December 12, 2013

                                            §   Opinion by Justice Gabriel

The State of Texas                          §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

trial court’s judgment as to Count Three for aggravated sexual assault.         We

reverse Appellant’s convictions as to Counts One, Two, and Four and render a

judgment of acquittal as to those counts.

                                    SECOND DISTRICT COURT OF APPEALS


                                    By _________________________________
                                       Justice Lee Gabriel